DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 09/09/2020 have been accepted by the examiner.


Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 09/09/2020.  The information disclosed therein was considered.

Allowable Subject Matter  
Claims 1-20 are allowable. 

Regarding claim 1, Mohajer et al (US20190149166) discloses:

A circuit(FIG 1 & 2-3), comprising: a crossbar switch matrix having an input configured to receive a thermometer code 5signal(FIG 3; input 1-8 receiving thermometer code 310) and an output configured to output a data signal(FIG 3; binary output 370), wherein switching between the input and output by the crossbar switch matrix is controlled by a crossbar selection signal(FIG 3; crossbar switch matrix using (320, 330, 340 and 350); a data register configured to latch the output data and generate a latched data (FIG 3; decoder 360). 
Chen et al (US20190207616 FIG 5; [0049] discloses randomization circuit 140 performing a DWA (data weighted average) algorithm.  Further teaches a bit position (FIG 4; [0046] shifting the digital codes by 1 bit-positions). 
Chae et al (US20120068865 FIG 4; [0021] discloses data weighted average architecture 400, wherein comprising input 405, crossbar and converting to DAC output of 495)
Kum et al (US20190042160 FIG 5; [0107]; discloses a bit position weighted).
 Stoutjeskijk et al (US2009043902 FIG 2A; [0008]), Chung et al (US20030206043 FIG 4A;[0019]) & Bal et al (US10218380 FIG 3 & 6). 
However, with respect to claim 1, none of the prior art teaches, suggests or renders obvious, either alone in combination a control circuit configured to receive the latched data weighted averaging signal and determine from bits of the latched data weighted averaging signal a bit location within the latched data weighted averaging signal where an ending logic transition occurs and generate the crossbar selection signal to control switching between the input and output by the crossbar switch matrix to select a bit location within the output data weighted averaging signal where a 15beginning logic transition occurs. Claims 2-14 are allowed because of their dependency to the allowed base claim 1.
However, with respect to claim 15, none of the prior art teaches, suggests or renders obvious, either alone in combination a control circuit configured to receive the latched data weighted averaging signal and determine from bits of the latched data weighted averaging signal a bit location within the latched data weighted averaging signal where an ending logic transition occurs and generate the crossbar selection signal to control switching between the input and output by the crossbar switch matrix to select a bit location within the output data weighted averaging signal where a 15beginning logic transition occurs. Claims 16-24 are allowed because of their dependency to the allowed base claim 15.
However, with respect to claim 25, none of the prior art teaches, suggests or renders obvious, either alone in combination determining from all bits of the latched data weighted averaging signal an 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856.  The examiner can normally be reached on 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUNA A TECHANE/Primary Examiner, Art Unit 2827